768 A.2d 1272 (2000)
CITIBANK, N.A.
v.
Debra L. GROSHENS
No. 00-537.
Supreme Court of Vermont.
December 28, 2000.
*1273 Present AMESTOY, C.J. and DOOLEY, MORSE, JOHNSON, SKOGLUND, JJ.

ENTRY ORDER
Appellee Citibank, N.A.'s motion to dismiss the above appeal is granted. Appellee was awarded a default judgment of foreclosure against appellant Debra L. Groshens in February 2000, with the redemption period to expire in August 2000. In September 2000, after the redemption period had expired, appellant filed a motion to reopen the judgment. The superior court denied the motion, and appellant filed a notice of appeal. Appellee asks this Court to dismiss the appeal for lack of jurisdiction because appellant never sought permission to appeal from the judgment of foreclosure. See 12 V.S.A. § 4601 ("When a judgment is for the foreclosure of a mortgage, permission of the court shall be required for review."); V.R.C.P. 80.1(m) (permission to appeal from foreclosure judgment shall be filed within ten days of entry of judgment); Denlinger v. Mudgett, 151 Vt. 208, 210, 559 A.2d 661, 663 (1989) (compliance with § 4601 "is required in order to give this Court jurisdiction to review"). We agree with appellee that the legislative policy of promoting the finality of foreclosure judgments would be thwarted if § 4601 could be circumvented simply by filing a motion to reopen weeks or months after the entry of the foreclosure judgment. This is particularly true in situations such as this where the redemption period has expired. Accordingly, we dismiss the appeal for lack of jurisdiction.